I can not agree with the conclusion reached by my colleagues in the above case. In my opinion, the rule of liability of municipal corporations for maintaining hazards close to the sidewalk, causing injuries to persons using the sidewalk in the ordinary manner, does not apply to this case. Even in such cases, a person knowing of the existence of the hazard, having passed the dangerous condition many times before, which person would be safe if he remained on the walk, and yet, digresses by stepping off the walk, in my opinion is guilty of negligence. Nor do I feel that the liability of a landlord in the care of his premises to protect his tenants, is an inaccurate statement of the law.
My sole ground of dissent is that the plaintiff was guilty of contributory negligence as a matter of law. There is no dispute that she was familiar with the location and condition of the lid of the refuse container which caused the injuries; for weeks she had used the walk in question, both during the day and night. It must be remembered that there were safe ways to reach the garage and to return therefrom, including the three-foot cement walk from which plaintiff stepped to cause her injuries. Complaint of the proximity of the lid of the container cannot be used to excuse plaintiff. The lid had to be close to the walk to serve its purpose; it was placed so that a tenant could deposit his refuse while standing on the walk. Plaintiff knew this, because she had the same accommodations in connection with her tenancy. Further, she knew, or was bound to know, from the contour of the covering that if she stepped on it, she might fall.
On the sole ground that plaintiff was guilty of contributory negligence, I must disagree with my colleagues.
MATTHEWS, P. J., O'CONNELL and LONG, JJ., of the First Appellate District, sitting by designation in the Tenth Appellate District. *Page 383